FILED
                              NOT FOR PUBLICATION                            JUN 27 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


XUQING ZHAO,                                      No. 12-72049

                Petitioner,                       Agency No. A099-732-104

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 25, 2013**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

          Xuqing Zhao, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination,

based on the undisputed testimony from a forensic document analyst that Zhao’s

identity card, bail receipt, and notice of dismissal from his job were all counterfeit.

Khadka v. Holder, 618 F.3d 996, 1001 (9th Cir. 2010) (concluding that, among

other things, applicant’s “failure to disclaim” a fabricated document supported the

conclusion that he was aware of the circumstances of its creation). Contrary to

Zhao’s argument on appeal, the agency considered the totality of the circumstances

in denying his claim. In the absence of credible testimony, Zhao’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Because Zhao’s CAT claim is based on the same testimony the BIA found

not credible, and the record does not otherwise compel the conclusion that it is

more likely than not that he will be tortured if returned to China, his CAT claim

also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.


                                           2                                     12-72049